Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

SECOND AMENDMENT, dated as of June 12, 2020 (this “Second Amendment”), to the
Amended and Restated Term Loan Credit Agreement, dated as of February 28, 2018
(as amended by that certain First Amendment, dated as of May 15, 2020, and as
further amended, restated, supplemented or otherwise modified from time to time
prior to, but not including, the date hereof, the “Existing Credit Agreement”;
and the Existing Credit Agreement as amended by this Second Amendment, the
“Credit Agreement”), among GNC CORPORATION, a Delaware corporation (“Parent”),
GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the “Borrower”), the
other Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, Parent, the Borrower, the Lenders and the Administrative Agent are
parties to the Existing Credit Agreement; and

WHEREAS, pursuant to Section 9.2(b) of the Existing Credit Agreement, the
Borrower and the Lenders party hereto (for the avoidance of doubt, constituting
at least the Required Lenders) hereby agree to amend the Existing Credit
Agreement as set forth herein, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1.    Defined Terms. Unless otherwise defined herein or the context
otherwise requires, capitalized terms which are defined in the Credit Agreement
are used herein as therein defined.

SECTION 2.    Amendments. Effective as of the Second Amendment Effective Date
(as defined below), the following defined term set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

“Springing Maturity Date”: August 10, 2020 or, if later, the date that is 91
days prior to the stated maturity date of any Indebtedness that refinances the
Convertible Senior Notes and has a stated maturity date between November 9, 2020
and June 2, 2021; provided that (a) if, at any time on or after June 30, 2020,
Liquidity is less than $100,000,000 or the Borrower has failed to deliver any
certificate described in the following proviso and (b) if, either (i) the
holders (other than any Defaulting Lender) of more than 25% of the aggregate
unpaid principal amount of the Term Loans then outstanding have elected by
written notice to the Borrower and the Administrative Agent to accelerate the
Springing Maturity Date to June 30, 2020, or (ii) the “Revolving Springing
Maturity Date” (as defined in the ABL Credit Agreement) has been accelerated to
June 30, 2020 pursuant to the ABL Credit Agreement, or (iii) the “FILO Springing
Maturity Date” (as defined in the ABL Credit Agreement) has been accelerated to
June 30, 2020 pursuant to the ABL Credit Agreement, then the Springing Maturity
Date shall be June 30, 2020; provided that a Responsible Officer of the Borrower
shall deliver a certificate to the Administrative Agent on June 30, 2020 and on
each Monday thereafter (and on any other day



--------------------------------------------------------------------------------

after June 30, 2020 as the Administrative Agent or any Lender may request such a
certificate) certifying that Liquidity is at least $100,000,000 as of such date
(and, with respect to any such certificate delivered after June 30, 2020, that
Liquidity has been at least $100,000,000 at all times since June 30, 2020).

SECTION 3.    Effectiveness. This Second Amendment shall become effective on the
date (the “Second Amendment Effective Date”) on which:

(a)    The Administrative Agent shall have received this Second Amendment
executed and delivered by each of (i) the Loan Parties and (ii) the Lenders
constituting at least the Required Lenders.

(b)    The Administrative Agent shall have received a true and complete copy of
an amendment to the ABL Credit Agreement (i) executed and delivered by the
Borrower and the lenders thereunder constituting at least the “Required
Revolving Lenders” and the “Required FILO Lenders” (in each case as defined in
the ABL Credit Agreement) and (ii) amending the defined terms “Revolving
Springing Maturity Date” and “FILO Springing Maturity Date”, in each case
appearing in Section 1.1 of the ABL Credit Agreement, in a manner substantially
similar to the amendment to the Springing Maturity Date set forth in Section 2
above.

(c)    Holdings shall have paid in full in cash all accrued and unpaid fees and
expenses of professional advisors to the Administrative Agent and to the ad hoc
group of holders of Term Loans and FILO Term Loans (as defined in the ABL Credit
Agreement) represented by Milbank LLP (the “Crossover Ad Hoc Group”), in each
case, invoiced within one Business Day prior to the Second Amendment Effective
Date (it being understood that, notwithstanding anything to the contrary in the
Credit Agreement, this clause (c) shall include the accrued and unpaid fees and
expenses of separate legal counsel for each of the Administrative Agent and the
Crossover Ad Hoc Group, respectively).

SECTION 4.    Representations and Warranties. In order to induce the Required
Lenders to enter into this Second Amendment, the Loan Parties hereto represent
and warrant as of the date hereof to the Administrative Agent and each Lender
party hereto that the following statements are true and correct in all material
respects (or in all respects if qualified by “materiality” or “Material Adverse
Effect”):

(a)    Each of Parent and the Borrower and its Restricted Subsidiaries (i) is
duly organized, validly existing and in good standing or in full force and
effect under the laws of the jurisdiction of its organization (to the extent
such concepts exist in such jurisdictions), (ii) has the organizational power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign organization and in good
standing or in full force and effect under the laws of each jurisdiction where
its ownership, lease or operation of Property or the conduct of its business
requires such qualification and (iv) is in compliance with all Requirements of
Law, except, in the case of the foregoing clauses (i) (solely with respect to
Restricted Subsidiaries), (ii), (iii) and (iv), as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

(b)    Each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this Second
Amendment and the Credit Agreement as amended hereby. Each Loan Party has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of this Second Amendment and the Credit
Agreement as amended hereby. No material consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Second Amendment or the Credit
Agreement as amended hereby, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect,
(ii) the consents, authorizations, filings and notices described in Schedule 3.4
to the Credit Agreement, (iii) the filings referred to in Section 3.18 of the
Credit Agreement, (iv) filings necessary to create or perfect Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(v) those consents, authorizations, filings and notices the failure of which to
obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. This Second Amendment has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Second Amendment constitutes, and the Credit Agreement as amended hereby
constitutes, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(c)    The execution, delivery and performance by each Loan Party of this Second
Amendment and the Credit Agreement as amended hereby will not violate any
Requirement of Law applicable to, or any Contractual Obligation of, Parent, the
Borrower or any of its Restricted Subsidiaries, except, in each case, as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any such
Requirement of Law or any such Contractual Obligation (other than Permitted
Liens).

SECTION 5.    Reaffirmation.

(a)    To induce the Required Lenders to enter into this Second Amendment, each
of the Loan Parties hereby confirms, ratifies, acknowledges and reaffirms its
obligations under each Loan Document to which it is a party, including, without
limitation, any guarantees provided for therein and any grant, pledge or
collateral assignment of a lien or security interest, as applicable, contained
therein, in each case as amended, restated, amended and restated, supplemented
or otherwise modified prior to or as of the date hereof (including as amended
pursuant to this Second Amendment). Each Loan Party acknowledges and agrees that
each of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this
Second Amendment.

(b)    Each Guarantor acknowledges and agrees that (i) such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to this Second Amendment and (ii) nothing in the Credit Agreement, this
Second Amendment or any other Loan Document shall be deemed to require the
consent of such Guarantor to any future amendment, consent or waiver of the
terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 6.    Continuing Effect of the Credit Agreement. This Second Amendment
shall not constitute an amendment or waiver of any provision of the Existing
Credit Agreement or the other Loan Documents not expressly referred to herein
and shall not be construed as a waiver or consent to any further or future
action on the part of the Borrower or any other Loan Party that would require a
waiver or consent of any of the Lenders and/or the Administrative Agent. Except
as expressly amended hereby, the provisions of the Existing Credit Agreement and
each other Loan Document are and shall remain in full force and effect. Each of
the Lenders party hereto agrees not to take a contrary position to, or to take
any action inconsistent with, this Second Amendment.

SECTION 7.    Loan Document. Each of this Second Amendment and the Credit
Agreement as amended hereby is a Loan Document.

SECTION 8.    GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS.

(a) THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SECOND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES TO THE TERMS SET FORTH IN SECTIONS 9.9 AND
9.10 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN
MUTATIS MUTANDIS.

(c)    On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import referring to the Existing Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Existing Credit Agreement shall mean and
be a reference to the Credit Agreement.

(d)     This Second Amendment may be executed by one or more of the parties to
this Second Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Second Amendment may be delivered by facsimile or electronic
transmission of the relevant signature pages hereof. Any provision of this
Second Amendment may be amended, waived or modified with the consent of the
Required Lenders to the extent provided in Section 9.2 of the Credit Agreement,
other than any such subsequent amendment, waiver or modification to the extent
it would otherwise require the consent of Lenders holding a higher percentage of
any Class or the consent of all affected Lenders, as applicable, pursuant to the
Credit Agreement.

(e)    The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to this Second Amendment and any document to be signed
in connection with this Second Amendment and the transactions contemplated
hereby shall be deemed to include electronic signatures, deliveries and (to the
extent approved by the Administrative Agent) contract formations on electronic
platforms, or the keeping of records in electronic form, each of which

 

4



--------------------------------------------------------------------------------

shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act, and the parties hereto consent to conduct the transactions contemplated
hereunder by electronic means. For the avoidance of doubt, the foregoing also
applies to any amendment, extension or renewal of this Second Amendment. Each of
the parties hereto represents and warrants to the other parties that it has the
corporate capacity and authority to execute this Second Amendment through
electronic means and there are no restrictions for doing so in that party’s
constitutive documents.

SECTION 9.    Severability. If any provision of this Second Amendment shall be
determined to be illegal or invalid as to one or more of the parties hereto,
then such provision shall remain in effect with respect to all parties, if any,
as to whom such provision is neither illegal nor invalid, and in any event all
other provisions hereof shall remain effective and binding on the parties
hereto.

SECTION 10.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Second Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Second
Amendment.

SECTION 11.    GENERAL RELEASE.

(a)    AS PART OF THE CONSIDERATION FOR THE LENDERS’ EXECUTION OF THIS SECOND
AMENDMENT, THE BORROWER, EACH GUARANTOR, EACH ON BEHALF OF ITSELF AND ITS
SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE AGENTS, THE LENDERS AND EACH OF
THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS AND OTHER PROFESSIONALS
(COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS, LIABILITIES,
OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN EQUITY OR
OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES, ACTS AND
OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY KIND OR
NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR UNLIQUIDATED,
MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY ARISING OUT
OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION UNDER ANY
LOAN DOCUMENT BY ANY AGENT, ANY LENDER OR ANY OTHER RELEASEE PRIOR TO THE DATE
HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT THE FOREGOING SHALL NOT
RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. THE BORROWER AND EACH GUARANTOR FURTHER AGREES THAT IT
SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY

 

5



--------------------------------------------------------------------------------

LAWSUIT, ACTION OR OTHER PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR
OTHERWISE, TO COLLECT OR ENFORCE ANY CLAIM EXCEPT THAT THE BORROWER AND EACH
GUARANTOR SHALL HAVE NO OBLIGATION HEREUNDER WITH RESPECT TO ANY CLAIM RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY
A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.
FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY ABSOLUTELY, UNCONDITIONALLY
AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASEE THAT IT
WILL NOT SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY
RELEASEE ON THE BASIS OF ANY CLAIM RELEASED AND/OR DISCHARGED BY THE RELEASING
PARTIES PURSUANT TO THIS SECTION 11. IN ENTERING INTO THIS SECOND AMENDMENT,
EACH OF THE RELEASING PARTIES HAS CONSULTED WITH, AND HAS BEEN REPRESENTED BY,
LEGAL COUNSEL AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS
OR OMISSIONS BY ANY OF THE RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE
VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY
WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY,
COMPLETENESS OR VALIDITY THEREOF.

(b)    THE PROVISIONS OF THIS SECTION 11 SHALL SURVIVE AND REMAIN IN FULL FORCE
AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE TERMINATION OF THIS SECOND AMENDMENT, ANY OTHER LOAN DOCUMENT OR
ANY PROVISION HEREOF OR THEREOF.

(c)    EACH RELEASING PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH
RESPECT TO SUCH CLAIMS AND AGREES THAT THIS INSTRUMENT SHALL BE AND REMAIN
EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL
FACTS. THIS RELEASE SHALL BE AND REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE DISCOVERY BY ANY RELEASING PARTY AFTER THE DATE HEREOF (I) OF ANY NEW OR
ADDITIONAL CLAIM AGAINST ANY RELEASEE, (II) OF ANY NEW OR ADDITIONAL FACTS IN
ANY WAY RELATING TO THIS RELEASE, (III) THAT ANY FACT RELIED UPON BY IT WAS
INCORRECT, OR (IV) THAT ANY REPRESENTATION OR WARRANTY MADE BY ANY RELEASEE WAS
UNTRUE OR THAT ANY RELEASEE CONCEALED ANY FACT, CIRCUMSTANCE OR CLAIM RELEVANT
TO A RELEASING PARTY’S EXECUTION OF THIS RELEASE. EACH RELEASING PARTY
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE
PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN
INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED,
PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

GENERAL NUTRITION CENTERS, INC., as the Borrower

By:  

 

Name:   Title:  

GNC CORPORATION, as the Parent

By:  

 

Name:   Title:   [●], as a Guarantor

By:  

 

Name:   Title:  

 

[Signature Page to Second Amendment to GNC Amended and Restated Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

[Lender Signature Block], as a Lender

By:  

 

Name:   Title:  

 

[Signature Page to Second Amendment to GNC Amended and Restated Term Loan Credit
Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: JPMORGAN CHASE BANK, N.A., as the Administrative Agent

By:  

 

Name:   Title:  

 

[Signature Page to Second Amendment to GNC Amended and Restated Term Loan Credit
Agreement]